                                   1

                                   2

                                   3

                                   4

                                   5

                                   6

                                   7

                                   8

                                   9                                UNITED STATES DISTRICT COURT

                                  10
                                                                   NORTHERN DISTRICT OF CALIFORNIA
                                  11

                                  12
Northern District of California
 United States District Court




                                  13   STEPHEN ADKINS,
                                                                                            No. C 18–05982 WHA
                                  14                  Plaintiff,

                                  15           v.                                           FINAL SETTLEMENT APPROVAL
                                                                                            AND ORDER GRANTING IN PART
                                  16   FACEBOOK, INC.,                                      AND DENYING IN PART MOTION
                                                                                            FOR ATTORNEY’S FEES
                                  17                  Defendant.

                                  18
                                  19

                                  20                                         INTRODUCTION
                                  21        Both sides seek final approval of a class action settlement and class counsel seek a large
                                  22   sum in fees and costs.
                                  23                                           STATEMENT
                                  24        A coding error allowed hackers to break into the Facebook platform and pilfer the personal
                                  25   information of millions of users in the United States. This came to light in 2018, leading to a
                                  26   flurry of complaints. A prior order explained the coding vulnerability responsible for the data
                                  27   breach (Dkt. 153). In brief, if three particular features on the Facebook platform aligned
                                  28   simultaneously, “access tokens” became visible. Similar to a password, access tokens permitted
                                   1   access to accounts. The compromising of access tokens made millions of users accounts

                                   2   vulnerable to entry (Dkt. 193).

                                   3        A consolidated complaint sought relief in the form of a credit monitoring service for the

                                   4   victims, in addition to compensatory, statutory, and punitive damages, and declaratory relief

                                   5   based on ten claims. To this end, counsel moved to certify a class of users whose information

                                   6   had been compromised. An order declined to certify a damages class but allowed an injunctive

                                   7   relief class. Users were left to pursue damages claims on their own but no one ever filed one

                                   8   (Dkt. 338 at 4). All but two of plaintiffs’ claims were dismissed and by the time the case settled,

                                   9   only one named class representative remained out of the 11 plaintiffs involved in the case after

                                  10   consolidation. The terms of the settlement included commitments by Facebook to prevent future

                                  11   vulnerabilities related specifically to access tokens and consent to be independently monitored.

                                  12   More specifically, Facebook’s security commitments include (Dkt. 315-5 at 27-29):
Northern District of California
 United States District Court




                                  13                    1. Tools to run integrity checks on updates
                                  14                    2. Tools for the detection of suspicious patterns in the
                                                           generation and use of access tokens
                                  15
                                                        3. Procedures to contain security incidents related to improper
                                  16                       issuance of access tokens
                                  17                    4. Automatic alerts for suspicious activity in user growth
                                                           metrics and reporting on that activity
                                  18
                                                        5. Five years of annual SOC2 Type II security assessments of
                                  19                       certain products related to security and vulnerability
                                                           management and an agreement to report the results to the
                                  20                       Court and class counsel
                                  21                    6. Processes that give applications related to access tokens
                                                           only the capabilities to perform intended functions,
                                  22                       including internal guidance to software engineers for
                                                           selecting capabilities of applications using access tokens
                                  23                       and automatic removal of access token capabilities for
                                                           applications that do not use those capabilities over a 90-day
                                  24                       period
                                  25                    7. Certification by Facebook that it eliminated the type of
                                                           authentication proofs which made user credentials
                                  26                       vulnerable
                                  27                    8. Commitment to employing at least one senior security
                                                           executive who reports to Facebook’s Board of Directors
                                  28
                                                                                       2
                                                        9. Logging issuance and receipt of access tokens to facilitate
                                   1                       detection and investigation of compromised access tokens
                                   2
                                            Class counsel also move for attorney’s fees in the amount of $10,700,000 (based on a
                                   3
                                       1.253 multiplier), $1,210,900.75 in costs, a reserve of $15,000 for a data security vendor to
                                   4
                                       monitor compliance with the settlement terms (by way of the SOC2 Type II assessments), and
                                   5
                                       a $5,000 service award for plaintiff Stephen Adkins (Br. at 2–3).
                                   6
                                                                                  ANAYLSIS
                                   7
                                            After the coding error in the Facebook platform exposed users to possible loss of personal
                                   8
                                       information, at least ten civil actions were immediately filed in this district and consolidated. A
                                   9
                                       previous order certified a class seeking injunctive relief but rejected certification of a damages
                                  10
                                       class. A class settlement followed whereby Facebook agreed to maintain certain security fixes
                                  11
                                       almost all of which Facebook would likely have maintained anyway. This order will approve the
                                  12
Northern District of California




                                       settlement as fair and adequate in light of the substantial risks of litigation. All damages claims
 United States District Court




                                  13
                                       have been preserved but none have been asserted anywhere by any of the millions potentially
                                  14
                                       affected. This order will also grant reasonable attorney’s fees and expenses for class counsel but
                                  15
                                       not for other lawyers.
                                  16
                                            1.      PROPOSED CLASS SETTLEMENT FINAL APPROVAL
                                  17
                                            Under FRCP 23(e), the Court must approve any settlement agreement that will bind absent
                                  18
                                       class members. In reviewing a proposed settlement agreement, the district court must perform
                                  19
                                       two tasks: (1) direct notice in a reasonable manner to all class members who would be bound by
                                  20
                                       the proposal; and (2) approve the settlement only after a hearing and on finding that the terms of
                                  21
                                       the agreement are fair, reasonable, and adequate. In determining if a settlement is fair,
                                  22
                                       reasonable, and adequate, district courts take into account (1) the strength of the plaintiffs’ case;
                                  23
                                       (2) the risk, expense, complexity, and likely duration of further litigation; (3) the risk of
                                  24
                                       maintaining class action status throughout the trial; (4) the amount offered in settlement; (5) the
                                  25
                                       extent of discovery completed and the stage of the proceedings; (6) the experience and view of
                                  26
                                       counsel; (7) the presence of a governmental participant; and (8) the reaction of the class
                                  27

                                  28
                                                                                        3
                                   1   members to the proposed settlement. In re Online DVD-Rental Antitrust Litig., 779 F.3d 934,

                                   2   944 (9th Cir. 2015).

                                   3        A prior order approved the form, content, and planned distribution of the class notice. The

                                   4   claims administrator has fulfilled the notice plan. This order further finds that notice to class

                                   5   members was adequate. For the following reasons and for the reasons stated in the November

                                   6   2020 order (Dkt. 314), the proposed class settlement is fair, reasonable, and adequate under

                                   7   FRCP 23(e).

                                   8        In considering the strength of plaintiff’s case, this order notes that what Facebook did

                                   9   wrong was not an intentional betrayal of its users for profit. At most Facebook was negligent in

                                  10   allowing a confluence of rare circumstances to open up access tokens to strangers and, arguably,

                                  11   being too slow to catch this vulnerability. The heart of this case was a software coding mistake.

                                  12   Given the many millions of lines of codes, Facebook cannot entirely rid its complex system of all
Northern District of California
 United States District Court




                                  13   risk of software coding errors. So, the relief obtained herein will not eliminate all future

                                  14   breaches or leaks. Though Facebook reports in supplemental briefing that no further breaches

                                  15   related to access tokens have occurred since putting the settlement measures into place, other

                                  16   intrusions of one sort or another will eventually recur.

                                  17        Class counsel characterize their success achieved by settlement as “momentous.” In the

                                  18   Court’s view the success of the settlement seems modest as best and cosmetic at worst. This will

                                  19   be discussed further in connection with the motion for attorney’s fees.

                                  20        The benefit obtained, however, meets the threshold of adequacy in light of the above

                                  21   explained context, as well as the expense to the parties’ and the drain on resources that would

                                  22   result from continued litigation.

                                  23        These proceedings have been ongoing for more than two years and extensive discovery has

                                  24   been taken, including 20 depositions. There has been a motion to dismiss which was granted in

                                  25   part and denied in part, but no dispositive motions. This makes settlement appropriate given the

                                  26   limited relief that could be awarded even if the case were litigated all the way through trial.

                                  27        One individual responded to the notice of class settlement. The objector claims her

                                  28   personal information was compromised and led to identity theft and phone malfunction.
                                                                                        4
                                   1   Facebook submitted a declaration stating the class notice administrator, Angeion Group, LLC,

                                   2   searched data provided by Facebook and could not verify that the objector was a class member

                                   3   (Dkt. 327-2 at 2). Angeion was unable to contact the objector with the email and phone number

                                   4   provided in the objection (Dkt. 327-2 at 2). The objection raises no points that warrant denial of

                                   5   settlement because the objector remains free under the settlement to independently pursue any

                                   6   claim for damages.

                                   7        2.      ATTORNEY’S FEES AND COSTS
                                   8        In the class settlement agreement, Facebook agreed to pay attorney’s fees and costs

                                   9   awarded by the Court to “Class Counsel” (Dkt. 315-5 at § 7.4):

                                  10                Facebook shall pay the attorneys’ fees, costs, and expenses
                                                    awarded by the Court to Class Counsel.
                                  11

                                  12   The agreement further defined “Class Counsel” as (Dkt. 315-5 at § 1.6):
Northern District of California
 United States District Court




                                  13                “Class Counsel” and “Lead Settlement Class Counsel” mean John
                                                    Yanchunis of Morgan & Morgan Complex Litigation Group,
                                  14                Ariana Tadler of Tadler Law LLP, and Andrew Friedman of
                                                    Cohen Milstein Sellers & Toll PLLC.
                                  15

                                  16   This definition tracked the definition in the class certification order that had appointed these very
                                  17   lawyers, describing them as “class counsel” (Dkt. 260 at 16).
                                  18        This order will, accordingly, award all reasonable attorney’s fees, costs, and expenses to
                                  19   class counsel but will not do so for lawyers other than class counsel.
                                  20        Although most of the work appears to have been done by class counsel, the application
                                  21   includes time and expenses for 17 law firms and over 100 timekeepers, including law firms that
                                  22   represented one or more early plaintiffs (all but one of whom eventually withdrew or were
                                  23   dismissed). None of these other firms were ever designated as class counsel.
                                  24        Applicants, however, answer that the work of class counsel was farmed out to many of
                                  25   these other firms, and therefore seek to include them, albeit after the fact. At the recent hearing,
                                  26   Attorney de Bartolomeo stated (Tr. ):
                                  27                [Counsel] may not have done as clear a job as we would have liked
                                                    . . . for the judge of advising that there were going to be additional
                                  28                lawyers and law firms working on this case in addition to the
                                                                                          5
                                                    appointed, I see it's ECF Number 72 which [counsel] submitted to
                                   1                the Court at the appointment time, advising that there was going to
                                                    be committee structure and other firms would be working under
                                   2                the guidance and direction of the co-leads.
                                   3                       So I would just point that out. So if the Court wants to
                                                    consider that, [counsel] did advise that there would be additional
                                   4                lawyers.
                                   5
                                       (Dkt. 348, Tr. at 35). Therefore, applicants say, Facebook should pay the committee members
                                   6
                                       for their work.
                                   7
                                            This is not quite what the record shows.
                                   8
                                            Under Rule 23, there is a difference between “class counsel” versus “interim counsel.”
                                   9
                                       Class counsel refers to counsel appointed at the time of class certification by the district court to
                                  10
                                       represent the certified class through discovery, pretrial, trial, and appeal and must, where there
                                  11
                                       are more than one applicant, be the counsel “best able to represent the interests of the class.” By
                                  12
Northern District of California




                                       contrast, “interim counsel” refers to counsel “to act on behalf of a putative class before
 United States District Court




                                  13
                                       determining whether to certify the action as a class action.” Interim counsel are the exception
                                  14
                                       and not the rule. (Class counsel are not only the rule but mandatory.) Interim counsel are
                                  15
                                       usually helpful early on when a number of related actions are moving toward consolidation.
                                  16
                                       Interim counsel can act as a coordinator for the jumble of cases. But once the cases are
                                  17
                                       consolidated and class counsel expressly appointed, interim counsel disappear and there is no
                                  18
                                       need for coordination.
                                  19
                                            During an early case management conference on January 12, 2019, counsel said they
                                  20
                                       would move to be interim counsel to help coordinate the various cases. The Court replied:
                                  21
                                                    But we do need a motion for interim counsel from the plaintiffs’
                                  22                side on this coordinated thing, and I want you all to come up with
                                                    something . . . I'll give you my lecture on the plaintiffs’ side. I like
                                  23                streamlined. One lawyer, one firm is the best. Now, maybe you
                                                    don't want to give me that. Okay, I can maybe live with two, but
                                  24                what we can't have is a top-heavy structure that is going to rack up
                                                    big fees, and I don't like that. That's just a waste of money.
                                  25
                                                            So you need to think of a good system, even for the interim
                                  26                counsel part, to avoid the problem of a top-heavy plaintiff counsel
                                                    structure. Please take that to heart. I don't know enough about this
                                  27                case to tell you how that applies here, but . . . some just say, oh,
                                                    whatever they want, give it to them. No, I'm not that way. I want
                                  28                to protect the class, potential class. So that's one thing.
                                                                                         6
                                   1
                                                            The other is, whoever is the lead counsel for interim
                                   2                counsel purposes is not necessarily who will wind up being the
                                                    lead for the class on Rule 23. Some . . . could be, but I would be
                                   3                open to someone else taking that role as well. So you need to
                                                    make that motion pronto. You can do that soon in order for us to
                                   4                be able to work out some of these problems that are probably going
                                                    to come up in the next four weeks.
                                   5

                                   6   In response, Attorney McNamara of Cohen Milstein stated, “That is helpful guidance, and we
                                   7   will abide by it” (Dkt. 71, at 114-15).
                                   8        Three days later, on January 15, 2019, counsel filed their motion to appoint John
                                   9   Yanchunis of Morgan & Morgan, Ariana Tadler of Milberg Tadler Phillips Grossman LLP, and
                                  10   Andrew Friedman of Cohen Milstein Sellers & Toll, PLLC as “interim counsel” (Dkt. 72). At
                                  11   the end of the attachments to that motion, counsel included a table depicting a committee
                                  12   structure for delegating work across 17 law firms and a protocol for time and expense reporting
Northern District of California
 United States District Court




                                  13   (Dkt 72, Exhs. 5, 6). The protocol included the statement “before you expend any time in this
                                  14   litigation for which you may seek compensation, you must obtain written approval in advance
                                  15   from Co-Lead Counsel” (Dkt. 72, Exh. 6) (emphasis in original). The full section read (Dkt. 72,
                                  16   Exh. 6):
                                  17                As fiduciaries to the proposed Class, we are obligated to litigate
                                                    this case effectively and efficiently, without unnecessary effort and
                                  18                duplication. Proposed Co-Lead Interim Counsel (“CoLead
                                                    Counsel”) have, therefore, prepared this protocol to ensure those
                                  19                goals. We will strictly adhere to these directives. Accordingly,
                                                    before you expend any time in this litigation for which you may
                                  20                seek compensation, you must obtain written approval in advance
                                                    from Co-Lead Counsel. Moreover, the written approval must
                                  21                clearly authorize all of the time for which you seek to be
                                                    compensated. If you have any doubts about whether your time has
                                  22                been so authorized, please reach out to us for clarification.
                                  23                         Simply reporting the time does not mean a firm will be paid
                                                    for that time or that such time will be included in any fee
                                  24                application. We will not be able to include in any fee petition any
                                                    time that is not expended and timely reported in accordance with
                                  25                this protocol. Further, CoLead Counsel will evaluate the propriety
                                                    of all reported time to ensure that the tasks were efficiently
                                  26                handled and the time is reasonable.
                                  27

                                  28
                                                                                      7
                                   1   On February 14, the Court approved the proposed interim counsel (Dkt. 79). That order

                                   2   acknowledged that (Dkt. 79 at 4):

                                   3

                                   4                 [C]ounsel have committed to expending resources to represent the
                                                     putative class. Counsel have already retained experts and have
                                   5                 tentatively created and assigned committees with the existing firms
                                                     involved in this action (each to be led and supervised by one of the
                                   6                 proposed counsel), to meet the deadlines set by the case
                                                     management order. To date, proposed counsel have managed this
                                   7                 litigation with the unanimous support of all counsel in the
                                                     consolidated cases. Counsel have also prepared protocols to
                                   8                 govern timekeeping, monthly submission of time records, and
                                                     other administrative tasks.
                                   9

                                  10   The order again “remind[ed] interim counsel that, as usual, duplicative or excessive requests
                                  11   for attorney’s fees will be looked upon with disfavor” (Dkt. 79 at 4).
                                  12          The committee structure made sense at the interim stage under Rule 23(g)(3) so as to allow
Northern District of California
 United States District Court




                                  13   more lawyers to have a shot at becoming class counsel and to give various contenders a role
                                  14   prior to selection of class counsel at the certification stage. All of the above occurred before any
                                  15   motion for class certification.
                                  16          Many months later at the class certification stage, interim counsel moved to certify a
                                  17   damages class and argued for the adequacy of the existing interim counsel for the continued
                                  18   representation of the class (Dkt. 197-4). The motion for class certification simply stated,
                                  19   “Proposed class counsel, approved by this Court as interim counsel, are experienced class action
                                  20   attorneys and are committed to prosecuting this case,” recited class counsel’s work on the case
                                  21   up to that point, and concluded that “[p]laintiff and proposed Class Counsel meet the adequacy
                                  22   requirement” (Dkt. 197-4 at 14). No mention was made of any committee structure.
                                  23          The Court’s order certifying a class and appointing class counsel, unlike the interim order,
                                  24   did not approve or refer to any committee structure (Dkt. 260). That order stated (Dkt. 260 at
                                  25   16):
                                  26                 Plaintiff’s counsel Andrew Friedman of Cohen Milstein Sellers &
                                                     Toll PLLC, John Yanchunis of Morgan & Morgan Complex
                                  27                 Litigation Group, and Ariana Tadler of Tadler Law LLP are hereby
                                                     APPOINTED as class counsel.
                                  28
                                                                                        8
                                       This definition is the very definition used in the settlement agreement — three firms and three
                                   1

                                   2   firms only. Attorney de Bartolomeo was incorrect, therefore, in suggesting that the applications

                                   3   for class counsel informed the Court that a committee would assist class counsel. Although the

                                   4   committee structure surfaced in the interim motion (and resulting order appointing interim
                                   5
                                       counsel), no references were made to a committee in the later motion for appointment of class
                                   6
                                       counsel (or in the resulting order appointing class counsel). Class counsel were specifically
                                   7
                                       called out as the three firm in the order.
                                   8
                                            It was therefore improper for class counsel to delegate class representation after
                                   9

                                  10   appointment. Any work farmed out to lawyers other than class counsel shall not be included in

                                  11   the lodestar.
                                  12        Turning to the work of class counsel, our review even for work by class counsel raises
Northern District of California
 United States District Court




                                  13
                                       questions concerning reasonableness of time spent and costs requested. For example:
                                  14
                                                 •     Class counsel seeks compensation for the cost of flying 20
                                  15                   attorneys to a two-hour all-hands meeting in Chicago. Apparently,
                                                       none of the attorneys or firms were already located there. Though
                                  16                   there exists a real need to coordinate law firms before the
                                  17                   appointment of class counsel, this meeting could have been
                                                       conducted telephonically.
                                  18
                                                 •     Class counsel seek reimbursement of $5,643.06 in hotel costs for a
                                  19                   single attorney to attend a Case Management Conference, among
                                                       other unexplained high hotel charges.
                                  20

                                  21   These are but two examples. The special master shall scrutinize the entire lodestar of class
                                  22   counsel to reduce it to a reasonable amount.
                                  23        The benefit obtained for the class is of foremost importance in determining the
                                  24   reasonableness of fees so “where the plaintiff has achieved only limited success, counting all
                                  25   hours expended on the litigation — even those reasonably spent — may produce an excessive
                                  26   amount, and the Supreme Court has instructed district courts to instead award only that amount
                                  27   of fees that is reasonable in relation to the results obtained.” In re Bluetooth Headset Prod.
                                  28   Liab. Litig., 654 F.3d 935, 942 (9th Cir. 2011). Here, the settlement is really little more than
                                                                                       9
                                   1   what Facebook would have done anyway. In the preliminary settlement approval and in their

                                   2   supplemental briefing, both parties explained that Facebook voluntarily adopted most of the

                                   3   security measures upon the recommendation of a working group created in 2018. Though

                                   4   many of the security measures came about after the filing of complaints related to the breach,

                                   5   class counsel do not state that these measures arose specifically from settlement discussions.

                                   6   In fact, two of the settlement terms were practices Facebook had been using even before the

                                   7   breach occurred (undergoing annual security assessments and board oversight of cybersecurity)

                                   8   (Dkt. 334 at 5, Dkt. at 7). The only truly novel element of the settlement agreement is the

                                   9   involvement of the Court, class counsel, and an independent monitor in ensuring that Facebook

                                  10   maintains the security measures they would have implemented anyway.

                                  11        Again, what Facebook did wrong was a coding mistake, not an attempt to sell users’

                                  12   private information. Most claims got dismissed. No damages class got certified. What
Northern District of California
 United States District Court




                                  13   survived for trial was a negligence claim and a claim for declaratory and injunctive relief. The

                                  14   settlement implicates limited aspects of Facebook’s overall data security responsibilities —

                                  15   those related to access tokens — and provides neither monetary damages nor individualized

                                  16   credit monitoring for class members. In light of the thinness of the surviving claims and

                                  17   limited class certification obtained, the settlement itself is understandably thin as well but

                                  18   acceptable in view of the probable merits, but the benefit achieved in this case for the class is

                                  19   modest. Class counsel waxed poetic about the complexity, technicality, and novelty of the data

                                  20   security issues presented in this case, but note well the settlement calls for only pocket change

                                  21   to the monitor who will ensure that Facebook abides by the settlement terms. That amount is

                                  22   merely $15,000 over five years. This is further evidence of a cosmetic settlement.

                                  23        This order will allow recover for all of the reasonable time incurred by class counsel in

                                  24   the case (without reduction for limited success) because Facebook agreed to pay it in the

                                  25   settlement agreement. But no bonus or multiplier will be allowed in view of the limited

                                  26   success in this case (even if the agreement could be stretched to cover a bonus or multiplier).

                                  27

                                  28
                                                                                       10
                                            3.      INCENTIVE AWARD
                                   1
                                            Incentive awards pose the risk that a class representative has gone along with a settlement,
                                   2
                                       not because it secures a good outcome for the class, but simply for the incentive award. Such
                                   3
                                       awards should therefore be subject to careful scrutiny. This order finds the $5,000 incentive
                                   4
                                       award for plaintiff Adkins unreasonably high. A reasonable amount is $500 in order to
                                   5
                                       compensate plaintiff Adkins for the use of his vacation time from work to travel to San Francisco
                                   6
                                       for proceedings and his role in discovery (including allowing his phone to be forensically
                                   7
                                       examined).
                                   8
                                            4.      SPECIAL MASTER APPOINTMENT
                                   9
                                            The companion order appointing a special master gives further instruction on how billing
                                  10
                                       entries must be organized. A review of the excel document submitted in camera suggests that
                                  11
                                       the time keeping in this case was relatively thorough, but class counsel should resubmit their
                                  12
Northern District of California




                                       billing records to align the instructions set out in the companion order if needed.
 United States District Court




                                  13
                                                                               CONCLUSION
                                  14
                                            The final settlement is APPROVED and class counsel’s fees motion is GRANTED in part as
                                  15
                                       to entitlement of class counsel (and class counsel only), but DENIED as to amount. The special
                                  16
                                       master will recalculate fees and costs to a reasonable sum based on the foregoing considerations
                                  17
                                       and the companion order.
                                  18
                                  19
                                            IT IS SO ORDERED.
                                  20

                                  21
                                       Dated:
                                  22

                                  23                                                           WILLIAM ALSUP
                                                                                               UNITED STATES DISTRICT JUDGE
                                  24

                                  25

                                  26
                                  27

                                  28
                                                                                      11
